Opinion of the Court
Darden, Judge:
In a court-martial composed of a military judge alone, the appellant’s request in writing to be so tried is a jurisdictional prerequisite. United States v Dean, 20 USCMA 212, 43 CMR 52 (1970).
As in Dean, the absence of a written request here causes us to reverse the decision of the United States Navy *292Court of Military Review, set aside the findings and the sentence, and return the record of trial to the Judge Advocate General of the Navy. Another trial may be ordered.
Judge Ferguson concurs.